Judgment unanimously reversed and a new trial granted unless plaintiff shall stipulate to reduce the verdict to the sum of $1,236.65, in which event the judgment is modified accordingly and, as modified, is affirmed, without costs. Memorandum: Plaintiffs, husband and wife, asserted multiple causes of action against the city. Their claims arose out of an altercation with city police which occurred in the early morning hours when the police investigated an occurrence in a barroom in which plaintiffs were employed. The jury returned a verdict in favor of plaintiff husband and only on the causes of action for false imprisonment and assault. In announcing the verdict the foreman particularized the various items of damages and what they were intended to compensate and it is apparent that a substantial portion of the verdict awarded damages not lawfully recoverable in these causes of action. Thus, the jury found no cause for action on plaintiff husband’s malicious prosecution claim, but improperly awarded him $700 for attorney’s fees expended in the defense of the criminal prosecution and SLA hearing (Broughton v State of New York, 37 NY2d 451, 459, cert den sub nom. Schanbarger v Kellogg, 423 US 929). It awarded travel expenses of $300 to plaintiffs, originally New York residents who had moved to the State of Maine after instituting this lawsuit, and finally, inasmuch as the jury found no cause for action on plaintiff wife’s cause of action for assault, it improperly included damages of $96.21, *1021representing her hospital and medical bills. Accordingly, only an award of damages of $1,236.65 is supported by the record. (Appeal from judgment of Niagara Supreme Court—false arrest, etc.) Present—Simons, J. P., Hancock, Jr., Schnepp, Callahan and Moule, JJ.